 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASPER F. WILSON,                                  No. 2:15-cv-1481 MCE AC P
12                       Plaintiff,
13            v.                                         ORDER
14    JEFFREY A. BEARD, et al.,
15                       Defendants.
16

17          On April 19, 2019, plaintiff filed a motion to compel discovery. ECF No. 49. To date,

18   defendants have neither opposed the motion nor filed a statement of non-opposition to it.

19          Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” Local Rule 110 provides that failure to comply with the Local

22   Rules “may be grounds for imposition of any and all sanctions authorized by statute or Rule or

23   within the inherent power of the Court.”

24          Before imposing sanctions or deeming plaintiff’s motion to be unopposed, the court will

25   grant defendants a final opportunity to respond.

26          Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the date of this

27   order, defendants shall file an opposition, if any, to plaintiff’s motion to compel. Failure to file an

28   ////
                                                        1
 1   opposition will be deemed a statement of non-opposition and may result in a grant of plaintiff’s
 2   motion to compel.
 3   DATED: May 20, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
